Exhibit 10.38

EXECUTION COPY

AMENDMENT NO. 11 TO THE

LOAN AND SECURITY AGREEMENT

Dated as of June 30, 2009

THIS AMENDMENT NO. 11 TO THE LOAN AND SECURITY AGREEMENT (this “Amendment”) is
by and among Residential Funding Company, LLC, a Delaware limited liability
company, as borrower (“RFC”), GMAC Mortgage, LLC, a Delaware limited liability
company, as borrower (“GMAC Mortgage” and together with RFC, each a “Borrower”
and collectively, the “Borrowers”), Residential Capital, LLC, a Delaware limited
liability company, as guarantor (the “Guarantor”), and GMAC LLC, a Delaware
limited liability company, as lender (the “Lender”).

Reference is hereby made to the Loan and Security Agreement, dated as of
April 18, 2008, among the Borrowers and the Lender (as amended and modified
through the date hereof, the “Loan and Security Agreement”) and the Guarantee,
dated as of April 18, 2008, executed by the Guarantor in favor of the Lender in
connection with the Loan and Security Agreement (as amended and modified through
the date hereof, the “Guarantee”).

RECITALS

1. Each of the parties hereto is a party to the Loan and Security Agreement.

2. The parties hereto desire to make certain amendments to the Loan and Security
Agreement.

3. Each of the parties hereto, by its signature hereto, hereby acknowledges,
consents and agrees to the matters set forth herein.

4. In consideration of the premises and mutual agreements herein contained and
for good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto agree as follows:

SECTION 1. Definitions. Capitalized terms used herein and not otherwise defined
in this Amendment shall have the meaning set forth in the Loan and Security
Agreement.

SECTION 2. Amendments to the Loan and Security Agreement. Each of the parties
hereto hereby consents and agrees that the Loan and Security Agreement shall be
amended as of the date hereof as follows:

(a) The definition of “Loan Repayment Date” in the Loan and Security Agreement
is hereby amended by deleting the phrase “June 30, 2009” where it appears
therein and replacing it with “July 31, 2009”.

SECTION 3. Effectiveness.

(a) This Amendment and the provisions contained herein shall become effective as
of the date first above written.

 

     

Amendment No. 11 to MSR

Loan and Security Agreement



--------------------------------------------------------------------------------

(b) The Borrowers covenant and agree to deliver or cause to be delivered
(i) opinions of counsel to the Borrowers and the Guarantor with respect to the
transactions contemplated hereby, which opinions shall be in form and substance
satisfactory to the Lender, on or before July 8, 2009 and (ii) such other
documents, including but not limited to the Borrowers’ and Guarantor’s board
resolutions approving this Agreement, as the Lender may reasonably request,
which documents will be in form and substance satisfactory to the Lender, on or
before July 15, 2009. The Borrowers and the Guarantor acknowledge and agree that
the Lender may, upon the failure to deliver any of the items set forth in
clauses (i) and (ii) above in the timeframes set forth therein, declare an Event
of Default.

SECTION 4. Representations and Warranties of the Borrowers and the Guarantor.
The Borrowers and the Guarantor each represents and warrants as follows:

(a) It is a limited liability company duly organized or formed, validly existing
and in good standing under the laws of Delaware.

(b) The execution, delivery and performance by it of this Amendment and
(as applicable) the Loan and Security Agreement, as amended hereby, or the
Guarantee and the consummation of the transactions contemplated hereby and
thereby will not conflict with, result in any breach of any of the terms and
provisions of, or constitute (with or without notice, lapse of time or both) a
default under its organizational documents, or any material indenture, loan
agreement, mortgage, deed of trust, or other material agreement or interest to
which it is a party or by which it is otherwise bound, or result in the creation
or imposition of any Lien upon any of its properties pursuant to the terms of
any such indenture, loan agreement, mortgage, deed of trust, or other agreement
or instrument, other than this Agreement, or violate any Requirements of Law
applicable to it of any Governmental Authority having jurisdiction over it or
any of its properties if such violation, individually, or in the aggregate, is
reasonably likely to have a Material Adverse Effect.

(c) No approval, consent, exemption, authorization, or other action by,
or notice to, or filing with, any Governmental Authority or any other Person is
necessary or required in connection with execution, delivery or performance by
it of this Amendment and (as applicable) the Loan and Security Agreement, as
amended hereby, and the Guarantee.

(d) This Amendment has been duly executed and delivered by it. This Amendment
and (as applicable) the Loan and Security Agreement, as amended hereby, and the
Guarantee constitute, its legal, valid and binding obligations enforceable
against it in accordance with its respective terms, except as enforceability may
be limited by bankruptcy, insolvency, reorganization, or other similar laws
affecting the enforcement of creditors’ rights generally and by general
principles of equity, regardless of whether such enforceability is considered in
a proceeding in equity or at law.

 

   2   

Amendment No. 11 to MSR

Loan and Security Agreement



--------------------------------------------------------------------------------

(e) There are no proceedings or investigations pending, or to the best of its
knowledge threatened in writing, against it before any court, regulatory body,
administrative agency, or other tribunal or governmental instrumentality
(i) asserting the invalidity of any Facility Document, (ii) seeking to prevent
the consummation of any of the transactions contemplated by any Facility
Document, or (iii) seeking any determination or ruling that could reasonably be
expected to have a Material Adverse Effect.

(f) The representations and warranties contained in the Guarantee (in the case
of the Guarantor) or Section 6.01 of the Loan and Security Agreement (in the
case of the Borrowers), are true and correct as if made on the date hereof,
except to the extent they expressly relate to an earlier date.

(g) No event has occurred and is continuing that constitutes a Default.

SECTION 5. Reference to and Effect on the Loan Documents. (a) On and after the
effectiveness of this Amendment, each reference in the Loan and Security
Agreement to “this Agreement,” “hereunder,” “hereof” or words of like import
referring to the Loan and Security Agreement, and each reference in the Note,
the Guarantee and the other Facility Documents to “the Loan and Security
Agreement,” “thereunder,” “thereof” or words of like import referring to the
Loan and Security Agreement, shall mean and be a reference to the Loan and
Security Agreement, as amended by this Amendment, and as hereinafter amended or
restated.

(b) The Loan and Security Agreement, the Guarantee, the Note and the other
Facility Documents, as specifically amended by this Amendment, are and shall
continue to be in full force and effect and are hereby in all respects ratified
and confirmed.

(c) The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of the Lender under any of Facility Documents, nor constitute a waiver of
any provision of any of the Facility Documents.

SECTION 6. Notice. Each party hereto hereby acknowledges timely notice of the
execution of this Amendment and of the transactions and amendments contemplated
hereby. Each party hereto hereby waives any notice requirement contained in the
Loan and Security Agreement, the Guarantee or the other Facility Documents with
respect to the execution of this Amendment.

SECTION 7. Reservation of Rights. The Borrowers and the Guarantor each hereby
acknowledge and agree that neither this Amendment nor the making of any Loan by
the Lender and the Lender’s consent thereto either before or after the date
hereof shall constitute (w) an approval of the accuracy of all or any portion of
any Borrower Funding Request, (x) a waiver or forbearance by the Lender or any
of the Facility Documents, except as expressly set forth herein, (y) the
acceptance by the Lender of any course of conduct by either Borrower, the
Guarantor or any other Person or (z) an agreement by the Lender to amend any of
the Facility Documents without all required approvals. The Borrowers each hereby
further acknowledge and agree that the Lender reserves all

 

   3   

Amendment No. 11 to MSR

Loan and Security Agreement



--------------------------------------------------------------------------------

rights, remedies and options under the Facility Documents to require either
Borrower to satisfy in all respects the conditions relating to the making of any
Loan under the Loan and Security Agreement and each Borrower and the Guarantor
to perform all of its obligations under the Facility Documents which are then
due and owing or are susceptible of performance, as the case may be.

SECTION 8. Confirmation of the Facility Documents. The Borrowers and the
Guarantor each hereby acknowledge and agree that the Loan and Security Agreement
(as herein amended) the Guarantee and each other Facility Document are each
ratified and confirmed in all respects and shall remain in full force and effect
in accordance with their respective terms. Without limiting the foregoing, each
Borrower ratifies and reaffirms its grant of a security interest in all the
Collateral pledged by it, and agrees that such security interest is a first
priority perfected security interest securing all Obligations and the Borrowers
and the Guarantor each ratifies and reaffirms all of its other obligations under
the Facility Documents executed and delivered by it.

SECTION 9. Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute but one and the same agreement. Delivery
of an executed counterpart of a signature page to this Amendment by telecopier
shall be effective as delivery of a manually executed counterpart of this
Amendment.

SECTION 10. GOVERNING LAW; SUBMISSION TO JURISDICTION. THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES (BUT WITH REFERENCE TO
SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATION LAW, WHICH BY ITS TERMS
APPLIES TO THIS AGREEMENT). EACH PARTY HERETO HEREBY IRREVOCABLY SUBMITS TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK LOCATED IN THE
CITY OF MANHATTAN OR IN THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF NEW YORK FOR PURPOSES OF ALL LEGAL PROCEEDINGS ARISING OUT OF OR
RELATING TO THIS AMENDMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY AND
IRREVOCABLY AGREES TO BE BOUND BY ANY JUDGMENT RENDERED THEREBY IN CONNECTION
WITH SUCH LITIGATION. EACH PARTY HERETO IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
LAYING OF THE VENUE OF ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT AND ANY CLAIM
THAT ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM. EACH PARTY HERETO HEREBY CONSENTS TO PROCESS BEING SERVED IN
ANY SUIT, ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT, OR ANY DOCUMENT
DELIVERED PURSUANT HERETO BY THE MAILING OF A COPY THEREOF BY REGISTERED OR
CERTIFIED MAIL, POSTAGE PREPAID, RETURN RECEIPT REQUESTED, TO ITS RESPECTIVE
ADDRESS SPECIFIED AT THE TIME FOR NOTICES UNDER THIS AGREEMENT OR TO ANY OTHER
ADDRESS OF WHICH IT SHALL HAVE GIVEN WRITTEN OR ELECTRONIC NOTICE TO THE OTHER
PARTIES. THE FOREGOING SHALL NOT LIMIT THE ABILITY OF ANY PARTY HERETO TO BRING
SUIT IN THE COURTS OF ANY JURISDICTION.

 

   4   

Amendment No. 11 to MSR

Loan and Security Agreement



--------------------------------------------------------------------------------

SECTION 11. WAIVER OF JURY TRIAL. EACH OF THE PARTIES HEREBY IRREVOCABLY WAIVES
ANY AND ALL RIGHT TO A TRIAL BY JURY WITH RESPECT TO ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO THIS AMENDMENT.

SECTION 12. Entire Agreement. This Amendment, the Loan and Security Agreement
and the other Facility Documents embody the entire agreement and understanding
of the parties hereto and supersede any and all prior agreements, arrangements
and understanding relating to the matters provided for herein.

SECTION 13. Captions. The various captions in this Amendment are included for
convenience only and shall not affect the meaning or interpretation of any
provision of this Amendment.

SECTION 14. Severability. If any provision of this Amendment, or the application
thereof to any party or any circumstance, is held to be unenforceable, invalid
or illegal (in whole or in part) for any reason (in any jurisdiction), the
remaining terms of this Amendment, modified by the deletion of the unenforceable
invalid or illegal portion (in any relevant jurisdiction), will continue in full
force and effect, and such unenforceability, invalidity or illegality will not
otherwise affect the enforceability, validity or legality of the remaining terms
of this Amendment so long as this Amendment, as so modified, continues to
express, without material change, the original intentions of the parties as to
the subject matter hereof and the deletion of such portion of this Amendment
will not substantially impair the respective expectations of the parties or the
practical realization of the benefits that would otherwise be conferred upon the
parties.

[signature pages follow]

 

   5   

Amendment No. 11 to MSR

Loan and Security Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

GMAC LLC a Delaware limited liability company as Lender By:   /s/ David C.
Walker

Name:   David C. Walker Title:   Business Unit Treasury Executive

 

   S-1   

Amendment No. 11 to MSR

Loan and Security Agreement



--------------------------------------------------------------------------------

RESIDENTIAL CAPITAL, LLC

a Delaware limited liability company

as Guarantor

By:   /s/ John M. Peterson

Name:   John M. Peterson Title:   Assistant Treasurer

RESIDENTIAL FUNDING COMPANY, LLC

a Delaware limited liability company

as Borrower

By:   /s/ Melissa White

Name:   Melissa White Title:   Assistant Treasurer

GMAC MORTGAGE, LLC

a Delaware limited liability company

as Borrower

By:   /s/ Melissa White

Name:   Melissa White Title:   Assistant Treasurer

 

   S-2   

Amendment No. 11 to MSR

Loan and Security Agreement